Case: 13-12841   Date Filed: 03/28/2014   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-12841
                        Non-Argument Calendar
                      ________________________

                       Agency No. A200-853-258



GLENDON ASSIS MIRANDA,

                                                                      Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (March 28, 2014)

Before MARCUS, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:
               Case: 13-12841     Date Filed: 03/28/2014   Page: 2 of 3


      Glendon Assiss Miranda, proceeding pro se, appeals the Board of

Immigration’s (“BIA”) order affirming the Immigration Judge’s (“IJ”) denial of his

application for cancellation of removal, pursuant to Immigration and Nationality

Act (“INA”), 8 U.S.C. § 1229b(b), as well as the order that denied his motion for

reconsideration.    On appeal, Miranda argues that the BIA and IJ erred by

determining that he was not eligible for relief of cancellation of removal because

he did not establish that removal would result in an exceptional and extremely

undue hardship to a qualifying relative. He does not raise any arguments that

challenge the BIA’s denial of his motion for reconsideration. After careful review,

we deny the petition in part, and dismiss it in part.

      “We review our subject matter jurisdiction de novo.” Amaya-Artunduaga v.

U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). We review the BIA’s

denial of a motion for reconsideration for abuse of discretion. Assa’ad v. U.S.

Att’y Gen., 332 F.3d 1321, 1341 (11th Cir. 2003). “While we read briefs filed by

pro se litigants liberally, issues not briefed on appeal by a pro se litigant are

deemed abandoned[.]” Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008)

(internal citations omitted).

      First, we lack jurisdiction over Miranda’s claim that the BIA and IJ erred by

determining that he was not eligible for relief of cancellation of removal. The

immigration statute makes clear that a petition to review a decision by the BIA


                                           2
               Case: 13-12841     Date Filed: 03/28/2014   Page: 3 of 3


must be filed with the Court of Appeals within 30 days of the final order of

removal. 8 U.S.C. § 1252(b)(1). This deadline is mandatory and jurisdictional,

and it is not subject to equitable tolling. Dakane v. U.S. Att’y Gen., 399 F.3d

1269, 1272 n.3 (11th Cir. 2005). The deadline is not tolled by a motion to

reconsider. Id.

      In this appeal, we do not have jurisdiction to review the BIA’s final order

affirming the IJ’s denial of relief because Miranda did not file the petition for

review within 30 days of the BIA’s final order. See 8 U.S.C. § 1252(b)(1). The

BIA’s order was issued on April 11, 2013, and Miranda filed his petition for

review on June 17, 2013.      Miranda’s motion for reconsideration did not toll the

time limitation, and thus, we are without jurisdiction to review the final order of

removal. See Dakane, 399 F.3d at 1272 n.3. Accordingly, we dismiss the petition

so far as it seeks review of that order.

      As for the BIA’s denial of Miranda’s motion for reconsideration, Miranda

has not challenged this order on appeal. Even construing his brief liberally, we can

find no arguments concerning this order and conclude that he has failed to brief the

issue. As a result, he has abandoned the issue and we deny this part of the petition

for review. Timson, 518 F.3d at 874.

      DISMISSED IN PART, DENIED IN PART.




                                           3